DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                         ANTHONY HOSKINS,
                             Appellant,

                                    v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D19-680

                              [July 24, 2019]

   Appeal of order denying rule 3.801 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Barbara McCarthy,
Judge; L.T. Case Nos. 14-5075CF10A and 14-14619CF10A.

   Anthony Hoskins, Bonifay, pro se.

   Ashley Moody, Attorney General, Tallahassee, and Alexandra A. Folley,
Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

   We affirm without prejudice to the defendant’s right to file a motion
under Florida Rule of Criminal Procedure 3.850 concerning the
voluntariness of his plea. See Wolter v. State, 219 So. 3d 852 (Fla. 4th
DCA 2017).

LEVINE, C.J., WARNER and FORST, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.